Case 1:21-mj-00017-GMH Document 15 Filed 02/11/21 Page 1 of 1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

vs. Criminal Number 1:21-mj-00017

CLEVELAND GROVER MEREDITH, JR
(Defendant)

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

[1] cA RETAINED [|] FEDERAL PUBLIC DEFENDER

 

v " (Signature)

PLEASE PRINT THE FOLLOWING INFORMATION:

Paul Kiyonaga, DC Bar 428624
(Attorney & Bar ID Number)

Kiyonaga & Soltis, P.C.
(Firm Name)

1827 Jefferson Place, NW
(Street Address)

Washington, D.C. 20036
(City) (State) (Zip)

202-363-2776
(Telephone Number)
